Citation Nr: 0015975	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 1991).

3.  Eligibility for dependents' educational assistance under 
38 U.S.C.A. Chapter 35 (West 1991).


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.  He had no overseas or combat service.  He died in 
March 1993 from bladder cancer.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which have denied entitlement to the benefits 
sought on appeal.  The appellant in this case was unable to 
produce a marriage certificate to the veteran and claimed 
entitlement to spousal benefits based on a common-law 
relationship.  Evidence was received on this issue and, in 
September 1996, in consideration of all evidence submitted, 
the RO issued an administrative decision which found that a 
common-law marriage existed between the veteran and the 
appellant from December 1989.  Accordingly, the appellant is 
entitled to recognition for VA benefit purposes as the 
veteran's surviving spouse.


FINDINGS OF FACT

1.  There is no evidence, nor is there any argument in the 
present appeal, which shows that the veteran incurred bladder 
cancer during service or to a compensable degree within one 
year after service

2.  There is no clinical or other competent evidence on file 
which shows that bladder cancer, first discovered in December 
1991, over 25 years after service, was in any way causally 
related to any incident, injury or disease of active service, 
including exposure to acetic acid.

3.  At the time of the veteran's death in March 1993, he was 
not service connected for any disability.

4.  There is no clinical or other competent evidence on file 
which shows that the veteran's death from bladder cancer in 
March 1993 was in any way caused or materially hastened as a 
result of or due to medical care provided by VA.

5.  The veteran did not die as a result of service-connected 
disability, nor was there a service-connected permanent and 
total disability at the time of his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5103(a), 5107(a), 7105(d)(5) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1151 is not well 
grounded.  38 U.S.C.A. §§ 1151, 1310, 5103(a), 5107(a), 
7104(c), 7105(d)(5) (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(1999).

3.  The appellant is not an eligible person for an award of 
dependents' educational assistance under 
38 U.S.C.A. Chapter 35.  38 U.S.C.A. §§ 3501, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-Grounded Claims

Any person who submits a claim or benefits under a law 
administered by the Secretary has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Such claim need not be conclusive, but only 
possible to satisfy the initial burden.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for VA benefits is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony may constitute sufficient 
evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable competent evidence is submitted 
to support the claim, it cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In Jones v. West, 12 Vet. App. 460 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the 
requirements for a well-grounded claim under 
38 U.S.C.A. § 1151 paralleled those generally set forth for 
establishing regular service connection claims.  There must 
be (1) medical evidence of a current disability (or death); 
(2) medical evidence, or in certain circumstances, lay 
evidence, of incurrence or aggravation of injury or disease 
which was caused as a result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between that asserted injury or disease and the subsequent 
death.

I.  Cause of Death

Law and Regulation:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312.

Under 38 C.F.R. § 3.312(c)(3), service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for certain chronic disabilities, 
including certain malignant tumors, if they are manifested to 
a compensable degree within one year after the veteran is 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Additionally, VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis:  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded because there is simply no competent clinical 
evidence on file which shows or suggests that the veteran's 
death in March 1993 was due to or the result of any incident, 
injury or disease of active service.  A certified copy of the 
certificate of death for the veteran states that he died in 
March 1993 as a result of bladder cancer.  First, the veteran 
was not service connected for any disability at the time of 
death.  Second, there is no evidence, nor is there any 
argument presented by or on behalf of the appellant which 
indicates that the veteran had bladder cancer itself at any 
time during or within one year after service.

The essential allegation put forward in support of this claim 
is the appellant's argument that the veteran was exposed to 
chemicals during service, principally acetic acid, and that 
this exposure during service from 1963 to 1965 resulted in 
the veteran's bladder cancer which was first revealed over 
25 years after service in December 1991.  The service medical 
records show no treatment for or diagnosis of cancer of the 
bladder, prostate, lymph nodes or any other bodily organ or 
system.  The service medical records contain no reference to 
any exposure to toxic chemicals, including acetic acid.  
While the service medical records do reflect the veteran's 
own indication having dizziness and fainting spells (as noted 
in histories completed by the veteran during service physical 
examinations), no chronic disease or injury resulting in 
dizziness or fainting spells was ever identified during 
service.  It was only noted on physical examinations formally 
taken for service that the veteran was dizzy on rising or on 
sudden motion.  No clinical evidence has been presented which 
shows that the veteran had any chronic disability that 
resulted in dizzy spells or fainting for which he sought 
medical treatment at any time during the decades following 
his service separation up until the time of his death.  See 
McManaway v. West, 13 Vet. App. 60 (1999).  No clinical or 
other competent evidence has been submitted which in any way 
ties symptoms of dizzy spells or fainting, which are not 
documented as chronic after service, as being in any way 
causally related to the onset of bladder cancer over 25 years 
after service.

In March 1995, in connection with her claims, the appellant 
submitted an affidavit alleging that the veteran was exposed 
to numerous chemicals during service.  She noted that the 
veteran's complaints of dizziness were recorded in his 
service medical records and alleged that he continued to have 
dizziness on rising during his entire life after he left the 
service.  She said the veteran "told me" that he had 
sustained chemical exposure during service, including a spill 
that occurred in a film dark room.  She said "I know that his 
cancer was caused by the chemicals which he was exposed to in 
the Army, as there is no other explanation."  In this 
statement, she also asserted that she was a "licensed 
vocational nurse."  Later in support of this claim, the 
appellant submitted various statements, including another by 
herself, which collectively argued, in essence, that the 
veteran had informed both her, the veteran's son, son-in-law, 
and daughter that he had acetic acid spilled on him during 
service and in their collective belief that this and/or other 
chemical exposures during service resulted in the remote 
onset of bladder cancer.  

However, all of this evidence is based on purported hearsay 
statements of the veteran; that is, no statement supporting 
the allegation that the veteran's cancer was caused by any 
form of chemical exposure during service is based on any 
direct evidence of observation, but only upon statements of 
what each affiant was purportedly told by the veteran, and 
there is no evidence that the veteran himself had the 
requisite medical training sufficient to proffer an expert 
opinion as to the etiological origin of his bladder cancer.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
none of the affiants, including the appellant, is shown to 
have the requisite expertise to offer an expert medical 
opinion that the onset of the veteran's bladder cancer 
decades after service was specifically attributable to an 
exposure to acetic acid or other (unnamed and unknown) 
chemicals during the veteran's period of active service.  Id.  
While the appellant has stated that she is a licensed 
vocational nurse, and while it is assumed that she has 
accordingly satisfied the requirements regarding education 
and testing to obtain such certification, the record is 
entirely devoid of any evidence revealing that she has the 
requisite training to proffer a competent opinion that an 
exposure to acetic acid in the 1960's would cause onset of 
bladder cancer in the 1990's (or to proffer any other opinion 
regarding the etiological origin of such cancer).

In October 1996, this case was referred to a VA physician for 
review and he produced a written opinion which, among other 
things, stated that although a few unusual chemicals were 
carcinogenic for urinary cancers, the common chemical, acetic 
acid, was not recognized as a chemical which caused cancer.  
This is an opinion proffered by a qualified medical doctor.

Accordingly, in the absence of any clinical or other 
competent evidence which in any way attributes the remote 
onset of bladder cancer over 25 years after service to any 
incident, injury or disease of active service, and in the 
absence of any service-connected disability, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.  Upon careful 
review of all evidence in the veteran's claims folder, the 
Board is unable to find any evidence from service or 
thereafter which in any way links the veteran's death by 
bladder cancer in 1993 to any incident, injury or disease of 
service from 1963 to 1965.  The veteran appears to have led a 
productive life for many years after service and there is no 
indication that he had any disability of any kind which was 
attributable to active military service which either caused 
or contributed substantially or materially to cause his death 
in 1993.

II.  Dependency and Indemnity Compensation - § 1151

Law and Regulation: When any veteran dies after December 31, 
1956, from a service-connected disability, VA shall pay DIC 
to such veteran's surviving spouse.  38 U.S.C.A. § 1310.

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered disability or death as a 
result of VA hospitalization, medical or surgical treatment, 
not the result of the veteran's own willful misconduct, DIC 
shall be awarded in the same manner as if such disability or 
death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 
38 U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization or medical or 
surgical treatment and additional disability or death, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court then found that the then-
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect to the regulations' inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  The 
Supreme Court stated that it did not intend to cast any doubt 
on the regulations insofar as they excluded coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment.  VA's action is not 
the cause of disability in those situations.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, 
although not every additional disability would be 
compensable.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  38 C.F.R. § 3.358 
was amended to remove the fault requirement which had been 
struck down by the Supreme Court.  However, the implementing 
regulation continued to provide that a showing of causation 
between any actual incurrence or aggravation of additional 
disability and the provision of VA medical care be shown.  It 
also continued to provide that compensation would not be 
payable for continuance or the natural progress of injury or 
disease.  It also continued to provide that compensation 
would not be payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences were those which were 
certain to result from or were intended to result from the 
medical treatment administered.  38 C.F.R. § 3.358, as 
amended, still precluded compensation where disability 
(1) was not causally related to VA hospitalization or medical 
or surgical treatment, or (2) was merely coincidental with VA 
hospitalization or medical or surgical treatment, or (3) was 
the continuance or natural progress of the disease or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or (4) was the certain or near-
certain result of VA hospitalization or medical or surgical 
treatment.  Where a causal connection existed, and there was 
no willful misconduct, and the additional disability did not 
fall into one of the above-listed exceptions, the additional 
disability or death would be compensated "as if" service 
connected.  

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress in effect, to overrule the Supreme Court's decision 
in Gardner and to reinclude an element of fault or accident 
in § 1151 claims.  However, VA General Counsel subsequently 
issued an opinion which held that all claims for benefits 
under § 1151 filed before October 1, 1997, would be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to October 1997.  VAOPGCPREC 40-97 
(December 31, 1997).  The Board is bound in its decisions by 
the regulations of the Department, instructions of the 
Secretary, and precedent opinions of the Chief Legal Officer 
of the department.  38 U.S.C.A. § 7104(c) (1991).  This is 
consistent with Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991), which held that where a law or regulation changed 
after a claim had been filed but before administrative 
process had been concluded, the version most favorable to an 
appellant applied (unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so).

Because the appellant's claim in this case precedes the 
October 1997 change in the law, she is entitled to 
adjudication by VA of her claim in accordance with the 
immediately post-Gardner version of § 1151 as interpreted by 
the U.S. Supreme Court which dispenses with the need to show 
fault on the part of VA in pursuing her claim.  However, even 
in the absence of a requirement to show fault, an appellant 
is still required to competently demonstrate causation 
between any additional disability and the actual provision of 
VA medical care.

Contentions:  In a written affidavit submitted in February 
1995, the appellant wrote that she believed the VA harmed the 
veteran in the negligent manner in which it treated him.  She 
wrote that he was diagnosed with bladder cancer in November 
1991 and that he underwent surgery in December 1991.  She 
argued that due to VA negligence, the veteran had to undergo 
another surgery in January 1992 for the total removal of both 
his bladder and prostate.  She also wrote that the veteran 
needed quick preventive treatment after surgery, but that the 
veteran's radiation treatment was delayed for six months 
after such surgery and that this delay constituted 
negligence.  She stated that she knew this because she was a 
licensed vocational nurse.  She also alleged that VA was 
negligent in that it took four or five attempts to place a 
tube into the veteran's kidneys and that what should have 
taken a week took two weeks.  She also claimed that VA was 
negligent and that the veteran was adversely affected by 
racial discrimination while hospitalized with VA since she 
observed that minorities had been positioned at the rear of a 
ward regardless of the seriousness of their case while white 
men were at the front near the nurses' station and in that 
she saw nurses respond more quickly to requests from white 
men than from minority men.  She noted an instance where she 
was present with the veteran who was bent over in pain and 
that a doctor walked past them at this time without offering 
any form of assistance.

In February 1999, additional affidavits in support of this 
claim were submitted.  Collectively, affidavits received from 
appellant, the veteran's son, son-in-law and daughter each 
alleged that they were aware that the veteran received poor 
treatment from VA.  Each alleged that delayed treatment 
resulted in the veteran's death.

Facts:  In preparing this case for appellate review, the RO 
appeared to collect all relevant treatment records of the 
veteran's treatment with VA for his bladder cancer from late 
1991 through early 1993.  The veteran's claims folder was 
then referred to a VA physician for review and production of 
an opinion.  In October 1996, the reviewing physician wrote 
that he had reviewed all available records of the veteran's 
hospitalization and treatment in VA facilities.  He reported 
that these records revealed the veteran was first seen in 
November 1991 for gross blood in the urine over the previous 
nine months.  In December 1991, he underwent cystoscopy and 
was found to have a large tumor of the dome of the bladder 
which was biopsied and found to be a transitional cell 
carcinoma which had invaded the muscular layer of the 
bladder.  After having sufficient time to heal from this 
procedure, the veteran was provided a radical removal of the 
bladder, prostate and lymph nodes in January 1992.  The tumor 
was found to be a metastatic transitional cell bladder 
carcinoma which had penetrated the muscularis into the 
perivesical fat around the bladder and which had metastasized 
to the right inguinal lymph nodes.  Follow-on treatment with 
either chemotherapy or radiation for the metastasized cancer 
was discussed and radiation was subsequently instituted and 
continued for approximately six weeks.  The veteran was later 
readmitted on at least two additional occasions in January 
1993 for dilation of the nephrostomies which had been 
performed when the bladder was removed.  The veteran 
subsequently died in March 1993 at a private hospital.  

This physician further wrote that the "Merck Manual" stated 
that transitional cell carcinoma of the bladder was a "highly 
invasive, poorly differentiated neoplasm."  Blood in the 
urine was one of the most common presenting signs and that 
this sign was apparently ignored by the veteran for a period 
of months prior to presenting to a hospital for investigation 
and treatment.  Recurrence at the same or another site in the 
bladder was common.  Deeply invasive lesions (as was the 
veteran's case) respond poorly to therapy, and lesions which 
had already metastasized were usually "incurable."  Treatment 
may be palliative and prolong life (as in the veteran's 
case).  Upon review of the veteran's claims folder and 
medical records, this physician concluded that there was no 
evidence of negligence or improper delay of treatment in the 
veteran's case which could have caused or contributed to his 
death some 15 months after he presented himself for 
treatment.

The Board itself has also conducted a thorough review of the 
clinical evidence on file.  The VA physician's discussion 
just discussed above appears to be an accurate summary of the 
veteran's treatment with VA as detailed in the VA clinical 
treatment records.  The Board would add to that statement 
that the clinical evidence reveals that each surgical 
procedure provided by VA reflects that the surgery was 
performed without incident or other documented irregularity.  
A review of the hospitalization records reveals that the 
veteran was very closely monitored at all times, that he was 
provided routine care and comfort, and complaints of pain 
were immediately addressed with the provision of various pain 
medications.  He was provided numerous diagnostic and 
laboratory studies to evaluate and closely monitor his 
physical condition and his vital signs and symptoms were 
documented at close intervals of time.  Urine production 
following surgery was also closely monitored.  The veteran's 
nutritional needs were addressed and he was counseled 
regarding proper diet and provided proper diet during 
hospitalization in conformance with his postoperative 
condition.  When he was able to accept an expanded diet, it 
was documented that his food preferences would be honored.  
When the veteran later in treatment complained of chronic low 
back pain, these complaints were immediately followed up by 
diagnostic testing and studies, although this problem was not 
service connected (and low back disability is not shown to be 
related to any incident of service).

Analysis:  The appellant's claim for entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151 is not well grounded because 
there is a complete absence of any clinical or other 
competent evidence on file which in any way relates the 
veteran's death or the time of his death to any incident of 
VA medical or surgical treatment or hospitalization.  That 
is, there is simply an absence of any competent evidence 
submitted by or on behalf of the appellant in this case which 
shows or even strongly suggests that the veteran died or that 
his death was materially hastened as a direct result of any 
incident of VA medical treatment.  

Again, while the appellant has alleged that she is a licensed 
vocational nurse, and while there is no doubt some 
requirement regarding minimal education/work 
experience/testing which must be completed to obtain such 
license, the record does not document that she possesses the 
requisite medical expertise in medicine or, more specifically 
oncology, sufficient to proffer a competent opinion that any 
aspect of VA medical treatment caused or hastened the 
veteran's death.  Certainly, none of the additional 
affidavits on file submitted in support of the claim were 
proffered by individuals with medical training sufficient to 
render any form of a competent medical opinion or conclusion 
about the adequacy of VA's medical treatment of the veteran.  
On the contrary, aside from the direct medical evidence on 
file, the only competent medical opinion discussing this case 
concludes there is no evidence of negligence or improper 
delay of treatment in the veteran's case which could have 
caused or contributed to his death some 15 months after he 
first presented himself for treatment.

Specifically addressing the appellant's initial February 1995 
affidavit, she argued that he was first provided surgery in 
December 1991, but "due to DVA negligence, he had to undergo 
another surgery in January 1992."  The evidence on file 
clearly shows that the surgery provided in December 1991 was 
the cystoscopy with biopsy which was initially performed of 
necessity to determine the extent and nature of the veteran's 
suspected bladder cancer.  When the results of that 
cystoscopy and biopsy resulted in findings of a large 
transitional cell carcinoma at the dome of the bladder, and 
following a short time of healing from that invasive 
procedure, the veteran was subsequently provided obviously 
necessary surgery for a radical cystectomy for removal of the 
bladder, prostate and lymph nodes in an attempt to remove the 
cancer from the veteran's body to save his life.  
Accordingly, there is no evidence that the initial surgery in 
November 1991 was negligent requiring additional surgery in 
January 1992, but rather that the initial surgery was 
performed to identify the extent of the disease and the 
second surgery performed in an attempt to remove that 
disease.  Unfortunately, pathology studies performed 
following the radical  cystectomy revealed that the veteran's 
cancer had metastasized meaning that it had spread and was 
likely not totally eliminated, despite the efforts of the VA 
medical personnel performing the radical cystectomy.  This 
certainly appears to have been the unfortunate natural 
progress of the disease.  

Next, the appellant argued that radiation therapy following 
the radical cystectomy was delayed unduly by VA for a period 
of six months before it was initiated.  The evidence on file 
shows that this radical cystectomy included a seriously 
invasive procedure which clearly required at least some 
reasonable period of time to heal before the institution of 
either chemotherapy or radiation therapy.  A postoperative VA 
consultation with the VA oncology department in mid February 
1992 recorded that the veteran was "recovering from the 
previous operation."  He had no fever and there were no 
particular complaints.  In late February 1992 follow-on 
treatment was discussed.  Evidence on file indicates that the 
veteran was not considered a good candidate for chemotherapy 
for various reasons, including the fact that there was no 
measurable cancer tumor which remained identifiable by 
diagnostic study, although the fact that bladder cancer had 
metastasized was clearly known.  The veteran himself elected 
against chemotherapy and requested radiation therapy and the 
veteran was referred to a different VA medical center for 
such therapy.  

A VA CT scan of the pelvis completed in June 1992, around the 
time that radiation therapy was commenced, was interpreted as 
revealing no significant lymphadenopathy.  There were 
several, tiny, shotty, lymph nodes which were not 
significantly enlarged noted in the lower mesenteric region 
in the midline and to the right of the midline along with a 
few, nonsignificantly enlarged, tiny lymph nodes about the 
left common iliac artery region.  Otherwise, this was a 
negative CT scan.  An accompanying CT scan of the abdomen 
conducted the same day was interpreted as showing that the 
liver, spleen, pancreas, adrenals, and kidneys had a normal 
appearance, no significant adenopathy was visualized, and it 
was considered a normal CT scan of the abdomen.  That is, 
diagnostic studies performed around the time radiation 
therapy was commenced did not reveal or suggest any 
significant identifiable recurrence of tumor or cancer had 
returned in the interval between the time of the completion 
of the radical cystectomy in January 1992 and the 
commencement of radiation therapy in June 1992.

In June 1992, the veteran was provided a consultation for 
radiation therapy.  The history of progression of bladder 
cancer and surgical intervention was described and discussed. 
The plan of management noted that:  "The long-term prognosis 
of the patient is not optimistic as metastases was present in 
the right external iliac lymph node and probability of 
further metastases to the common iliac and para-aortic nodes 
would be extremely high.  He [was] also at risk of local 
recurrence in the pelvis because the tumor did extent into 
the perivesical fat."  This physician also wrote that 
"bladder cancer is also notorious to metastasize 
hematogenously" (circulation through the bloodstream).  

In July 1992, it was recorded that the veteran had completed 
six weeks of whole-palliative radiation for transitional cell 
carcinoma of the bladder which he had tolerated well with 
only occasional mild diarrhea.  He was provided a return 
appointment with VA scheduled in August 1992.

This clinical evidence fails to reveal any detriment to the 
veteran resulted from the time interval between his radical 
cystectomy and the time radiation therapy was performed.  To 
the contrary, diagnostic studies did not show any significant 
or identifiable reoccurrence of the cancer or carcinoma 
during this period.  However, as noted by the physician who 
conducted a review of the veteran's entire file in October 
1996, the physician who performed the radiation consultation 
in June 1992 noted that the veteran's prognosis was poor and 
the probability of further metastases from various sources 
was high.  Radiation therapy was provided, but it did not 
result in elimination of the cancer which was already known 
to have metastasized at the time of the radical cystectomy, 
but there is no clinical evidence which demonstrates that the 
failure to perform radiation therapy earlier resulted in the 
veteran's death or that it materially hastened the veteran's 
death or that radiation therapy performed itself was 
inadequate to prevent the veteran's death.  Again, this 
certainly appears to have been the unfortunate natural 
progress of the disease.

In her initial February 1995 affidavit, the appellant also 
argued that a VA doctor who did not know what he was doing 
had to make four or five attempts to put a tube into her 
husband's kidneys causing uncontrolled pain.  VA treatment 
records reveal that following the radical cystectomy and 
radiation therapy, the veteran was later admitted to a VA 
facility in mid December 1992 for renal failure, secondary to 
ureteroileal stricture.  A summary of this admission notes 
that the veteran presented at this time with decreased 
urinary output and was admitted with a creatinine of 10.0.  A 
left percutaneous nephrostomy tube was immediately placed and 
creatinine gradually came down without difficulty.  He 
continued to do well and creatinine dropped to 5.0 four days 
after admission.  Eventually, a right percutaneous 
nephrostomy tube was placed.  Both nephrostograms showed 
distal urethral stricture.  Four days later, creatinine 
dropped to 3.3.  During this admission, the veteran 
complained of low back pain and he was provided a series of 
diagnostic studies which showed arthritic changes and 
ankylosing spondylitis and an orthopedic consultation was 
obtained and conservative physical therapy was recommended 
and provided.  Creatinine dropped to 1.4 on December 1992 and 
the veteran continued to do well and was sent out on pass 
over New Year's.  He was subsequently provided antegrade 
universal stents after dilation of the ureteroileal 
anastomosis.  This was apparently performed to prevent 
recurrent stricture with resulting kidney problems.  He was 
scheduled for follow-up and subsequently discharged with a 
scheduled readmission for placement of larger stents after 
further dilation.  

Again, the clinical evidence fails to reveal any error or 
omission or negligence with respect to the veteran's 
treatment for ureteroileal strictures which apparently 
resulted almost a year after the initial radical cystoscopy.  
No competent evidence shows that this stricture resulted from 
any action or inappropriate inaction of VA physicians 
conducting the initial surgery.  Once this stricture 
occurred, the veteran had kidney failure.  As soon as he 
presented for treatment, VA placed percutaneous nephrostomy 
tubes which rapidly resulted in a return of proper kidney 
function and decreasing creatinine levels.  Universal stents 
were then placed to prevent further strictures and 
readmission was scheduled for placement of larger stents to 
insure proper continued kidney function.  No competent 
evidence shows that VA's treatment of the veteran's renal 
failure secondary to ureteroileal stricture in any way caused 
or hastened the veteran's death.

In early February 1993, a VA treatment record notes the 
veteran's history and his complaint that there had been some 
blood in his urine and that he was unable to keep solid food 
down with some vomiting.  He had lost significant weight 
since the previous December.  He said his urine had been red 
a "few days ago."  There was no pain or fever.  Blood and 
other testing was performed and X-rays showed no acute 
changes.  Medication was prescribed.  A record from this date 
indicates that the veteran was waiting to be seen.  This was 
apparently the last date the veteran was seen by VA.  Records 
show that on February 24, 1993, the veteran failed to show 
for a scheduled follow-up.  The veteran subsequently died on 
March 23, 1993, at a private hospital in Austin, Texas.

Finally, the Board can find no objective evidence of any 
discriminatory or other questionable practices reflected in 
any of the clinical records on file.  As noted above, the 
records of the veteran's hospitalizations show that he was 
very closely monitored during these hospitalizations and that 
all complaints were addressed.  There is simply no objective 
evidence demonstrating that the veteran was provided 
inadequate care on any basis.  While the appellant and at 
least one other witness stated they observed firsthand what 
they perceived to be discriminatory treatment, no evidence 
and/or argument has been presented which demonstrated that 
such treatment caused or hastened the veteran's death.  With 
respect to this particular issue, the Board concurs with the 
recommendation of the VA physician who conducted a review of 
the veteran's file in October 1996.  Any allegations of 
discrimination against the veteran due to racial prejudice 
should be communicated directly to the hospital director for 
his response.  

In summary, the evidence on file appears to clearly support a 
finding that the veteran died as a result of bladder cancer 
which was itself entirely unrelated to service, despite VA's 
best efforts to provide him treatment after he presented for 
same and the evidence does not show that the veteran's death 
was caused or materially hastened by any event of military 
service or by any action or inaction by VA health care 
providers.

Other Matters:  Although where claims are not well grounded, 
VA does not have a duty to assist a claimant in developing 
facts pertinent to her claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the evidence 
needed to complete the application.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, it is evident that the 
RO posted letters to the appellant on several occasions 
requesting additional evidence in support of her claims.  
Additionally, the October 1996 statement of the case 
explained the bases for denial of her claims which included 
an absence of competent evidence supporting her contention 
that the veteran's death was attributable to events of 
service and an absence of competent evidence supporting her 
claim that the veteran's death was caused or hastened 
directly as a result of VA medical treatment or care.  
Finally, by this decision, the Board is informing the 
appellant of the evidence that is lacking and which is 
necessary to make her claims well grounded.


III.  Dependents' Educational Assistance

Analysis:  38 U.S.C.A. § 3501 provides that for the purposes 
of Chapter 35 dependents' educational assistance benefits, an 
eligible person means a child of a person who died of a 
service-connected disability or who had a total disability 
permanent in nature resulting from a service-connected 
disability or who died while a disability so evaluated was in 
existence or is the surviving spouse of any person who died 
of a service-connected disability.  The veteran had no 
service-connected disability at the time of his death, he was 
not permanently and totally disabled from service-connected 
disability at the time of his death and bladder cancer which 
caused his death was not caused by any incident, injury or 
disease of active service.  Accordingly, neither the 
appellant nor any of the veteran's surviving children are 
eligible persons for receipt of Chapter 35 dependents' 
educational assistance.










  


ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is denied.

Entitlement to dependents' educational assistance under 
38 U.S.C.A., Chapter 35, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

